Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 3-10, 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KEDALAGUDDE et al. (US 2019/0150082 A1), hereinafter KEDALAGUDDE.
Regarding claim 1, KEDALAGUDDE discloses a radio communication method, applied to device-to-device communication through a PC5 carrier (UEs communication over the PC5 interface, see ¶ 0030), the method comprising: 
obtaining, by a terminal device, configuration information indicating a correspondence between an identifier of services and at least one Radio Access Technology (RAT) that comprises a plurality of access layer parameters (providing the Vehicle to Everything (V2X) to the UEs over the PC5 interface; providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030; and using carrier aggregation 
determining, by the terminal device, at least one access layer parameter for transmitting a first service according to the configuration information, wherein the first service belongs to at least one service (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); and 
transmitting, by the terminal device, the first service by using the at least one access layer parameter (sending simultaneously transmit/receive V2X data from different RATs, see ¶ 0070). 
Regarding claim 2, KEDALAGUDDE discloses the identifier of services comprises at least one of a Provider Service Identifier (PSID) or an Intelligent Transportation System Application Identifier (ITS-AID) (providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030). 
Regarding claim 4, KEDALAGUDDE discloses receiving, by the terminal device, the configuration information from a network device before the terminal device determines, according to the configuration information, the RAT for transmitting the first service (FIG. 5 illustrates a mapping in accordance with some embodiments. The mapping shown in FIG. 5 may be stored in a memory of the eNB or gNB and provided to the V2X UE, where the mapping may be stored in a local memory. In some embodiments, the mapping may be of V2X applicationID (PSID or AppID, as agreed by the operators) to RAT. As shown in FIG. 5, groups of applications each having an 
Regarding claim 5, KEDALAGUDDE discloses the RAT is at least one of an RAT for a first-type carrier or an RAT for a second-type carrier; and the first-type carrier is configured to transmit data on an uplink (uplink between the UE A and E-UTRAN, see figure 1B), and the second-type carrier is configured to transmit data on a sidelink (between UE-B and UE-A over PC5 interface, figure 1B). 
Regarding claim 6, KEDALAGUDDE discloses the plurality of access layer parameters is at least one of whether 64QAM is used for modulation, whether transmit diversity is used for transmission, or whether carrier aggregation is used for transmission (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070). 
Regarding claim 7, KEDALAGUDDE discloses the configuration information is profile information which indicates a correspondence between the identifier of services and the at least one RAT (the policy/parameters. may include the mapping of Destination Layer-2 ID(s) and the V2X services, e.g. PSID or ITS-AIDs of the V2X application, as well as the mapping of ProSe per-packet priority and delay budget for V2X communication. Additional information may be provisioned to the UE regarding V2X communications over the LTE-Uu reference point between the UE and the E-
Regarding claim 8, KEDALAGUDDE discloses a terminal device, applied to device-to-device communication through a PC5 carrier, the terminal device comprising: 
at least one processor; and at least one memory including program code; the at least one memory and the program code configured to, with the at least one processor, cause the terminal device to perform: 
obtaining, by a terminal device, configuration information indicating a correspondence between an identifier of services and at least one Radio Access Technology (RAT) that comprises a plurality of access layer parameters (providing the Vehicle to Everything (V2X) to the UEs over the PC5 interface; providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030; and using carrier aggregation may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); 
determining, by the terminal device, at least one access layer parameter for transmitting a first service according to the configuration information, wherein the first service belongs to at least one service (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); and 
transmitting, by the terminal device, the first service by using the at least one access layer parameter (sending simultaneously transmit/receive V2X data from different RATs, see ¶ 0070).
KEDALAGUDDE discloses the configuration information is profile information which indicates a correspondence between the identifier of services and the at least one RAT (the policy/parameters. may include the mapping of Destination Layer-2 ID(s) and the V2X services, e.g. PSID or ITS-AIDs of the V2X application, as well as the mapping of ProSe per-packet priority and delay budget for V2X communication. Additional information may be provisioned to the UE regarding V2X communications over the LTE-Uu reference point between the UE and the E-UTRAN., see ¶ 0030).
Regarding claim 10, KEDALAGUDDE discloses the identifier of the at least one service is a Provider Service Identifier (PSID) or an Intelligent Transportation System Application Identifier (ITS-AID) (providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030). 
Regarding claim 12, KEDALAGUDDE discloses receiving, by the terminal device, the configuration information from a network device before the terminal device determines, according to the configuration information, the RAT for transmitting the first service (FIG. 5 illustrates a mapping in accordance with some embodiments. The mapping shown in FIG. 5 may be stored in a memory of the eNB or gNB and provided to the V2X UE, where the mapping may be stored in a local memory. In some embodiments, the mapping may be of V2X applicationID (PSID or AppID, as agreed by the operators) to RAT. As shown in FIG. 5, groups of applications each having an applicationIiD (e.g., ApplicationiDa1 . . . ApplicationIDan), may be mapped to different 
Regarding claim 13, KEDALAGUDDE discloses the RAT is at least one of an RAT for a first-type carrier or an RAT for a second-type carrier; and the first-type carrier is configured to transmit data on an uplink (uplink between the UE A and E-UTRAN, see figure 1B), and the second-type carrier is configured to transmit data on a sidelink (between UE-B and UE-A over PC5 interface, figure 1B).
Regarding claim 14, KEDALAGUDDE discloses the plurality of access layer parameters is at least one of whether 64QAM is used for modulation, whether transmit diversity is used for transmission, or whether carrier aggregation is used for transmission (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070).  
Regarding claim 15, KEDALAGUDDE discloses the configuration information is profile information which indicates a correspondence between the identifier of services and the at least one RAT (the policy/parameters. may include the mapping of Destination Layer-2 ID(s) and the V2X services, e.g. PSID or ITS-AIDs of the V2X application, as well as the mapping of ProSe per-packet priority and delay budget for V2X communication. Additional information may be provisioned to the UE regarding V2X communications over the LTE-Uu reference point between the UE and the E-UTRAN., see ¶ 0030).
KEDALAGUDDE discloses  a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors, cause one or more processors to perform operations, the operations comprising: obtaining, by a terminal device, configuration information indicating a correspondence between an identifier of services and at least one Radio Access Technology (RAT) that comprises a plurality of access layer parameters (providing the Vehicle to Everything (V2X) to the UEs over the PC5 interface; providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030; and using carrier aggregation may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); 
determining, by the terminal device, at least one access layer parameter for transmitting a first service according to the configuration information, wherein the first service belongs to at least one service (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); and 
transmitting, by the terminal device, the first service by using the at least one access layer parameter (sending simultaneously transmit/receive V2X data from different RATs, see ¶ 0070).
Regarding claim 17, KEDALAGUDDE discloses the configuration information is profile information which indicates a correspondence between the identifier of services and the at least one RAT (the policy/parameters. may include the mapping of Destination Layer-2 ID(s) and the V2X services, e.g. PSID or ITS-AIDs of the V2X application, as well as the mapping of ProSe per-packet priority and delay budget for 
Regarding claim 18, KEDALAGUDDE discloses the identifier of the at least one service is a Provider Service Identifier (PSID) or an Intelligent Transportation System Application Identifier (ITS-AID) (providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEDALAGUDDE in view of PAN et al. (US 2018/0132208 A1), hereinafter PAN.
Regarding claims 3, 11, 19, KEDALAGUDDE fails to explicitly discloses that the plurality of access layer parameters comprise whether 64 quadrature amplitude modulation (64QAM) is used for modulation; and the configuration information is further configured to indicate a correspondence between a Prose Per-Packet Priority (PPPP) of the at least one service and the at least one RAT.
PAN discloses that the data stream is modulated with M-QAM  (64 quadrature amplitude modulation (64QAM)) (see ¶ 0038); and the configuration information is further configured to indicate a correspondence between a Prose Per-Packet Priority (PPPP) of the at least one service and the at least one RAT (see ¶s 0145-0154).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement PAN’s teaching in the network taught by KEDALAGUDDE to provide services and throughput demand by rapid raise of IP data packets communication in mobile communication network.  

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412